 

Exhibit 10.3

 

August 14, 2015

 

Ellen Mochizuki

[REDACTED]

 

Dear Ellen:

 

It is a pleasure to extend to you an offer of employment to join Ritter
Pharmaceuticals, Inc. (“Ritter”), as Vice President, Finance. Your hire date
will be September 21, 2015. This position reports to Ira E. Ritter, Chief
Strategic Officer and Chairman.

 

The primary duties and areas of responsibility with which you will become
involved have been discussed during your interviews. Please keep in mind these
duties and responsibilities may change from time to time at Ritter’s sole
discretion. Your compensation for this full-time, exempt position will be an
annual base salary of $170,000.00, payable in accordance with Ritter’s standard
payroll practices. You will also be eligible to earn a bonus based upon the
achievement of agreed upon performance objectives for each year. Ritter will
review your base salary and bonus opportunities at least annually for
adjustments.

 

You will be eligible for Ritter’s comprehensive benefits package, as set forth
in Ritter Employee Handbook. You will learn more about benefits and other
information at your new employee orientation, but if you have any particular
questions about the benefits package before deciding whether to accept this
offer, please contact Andrew Ritter, our President.

 

Upon the commencement of your employment with Ritter, you are required to
complete Form I-9, Employment Eligibility Verification, and show proof of your
employment eligibility and identity.

 

Perhaps the most important consideration in making your career decision is the
opportunity for personal development in a challenging and growing business
environment. Although no company can guarantee what the future holds, we believe
that the opportunities with Ritter are outstanding in terms of growth,
responsibility and compensation. Your success, of course, depends in large part
on your own job performance and your contributions to the success of Ritter.
Based upon your past accomplishments, and the enthusiastic reactions of those
who spoke with you, we believe that you have the potential to make a substantial
contribution to our group. We also believe that we can provide a rewarding and
challenging opportunity for you.

 

While we hope that our relationship will be long and mutually beneficial, it
should be recognized that neither you, nor we, have entered into any contract of
employment, expressed or implied, for any specific term. Our relationship is one
of voluntary employment at-will. At-will means that the employment is for no set
period of time. You may resign at any time, and Ritter may terminate the
employment relationship at any time, with or without advance notice, and with or
without cause or reason. Similarly, Ritter may change your position, job duties,
the compensation arrangement between you and Ritter, and other terms and
conditions of

 

 

 

 

E. Mochizuki

August 14, 2015

Page 2

 

employment with or without cause, and with or without advance notice, at any
time in its sole discretion. Your employment at-will status cannot be modified
by anyone in the company, unless done so by the Chief Executive Officer and only
if done in a writing that expressly alters the at-will nature of the employment
relationship and that is signed by the Chief Executive Officer. By accepting
this offer, you are agreeing to the at-will nature of your employment
relationship with Ritter, and you are acknowledging that no one has made any
promises or commitments to you contrary to the foregoing.

 

Ellen, we would like to welcome you to our team and hope that you will consider
our offer favorable. To indicate your acceptance, please sign and return this
letter to me by the close of business on August 20, 2015. If you will be faxing
your acceptance, please fax only this second page (signature page) to fax number
(310) 919-1600.

 

Sincerely,

 

RITTER PHARMACEUTICALS, INC.         By: /s/IRA E. RITTER     Ira E. Ritter,
Chief Strategic Officer and Chairman         ACCEPTANCE         By: /s/ELLEN
MOCHIZUKI     Ellen Mochizuki           8/19/2015     Signature Date  

   

 

  